Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a product, classified in H01Q 1/246; H01Q 3/44,46; H01Q 15/0086,08; and H01Q 19/06,08,13,132,18,19.
II. Claims 8-14, drawn to a method of using a product, classified in H01Q 1/246; H01Q 3/44,46; H01Q 15/0086,08; and H01Q 19/06,08,13,132,18,19.
III. Claims 15-20, drawn to a product, classified in H01Q 1/246; H01Q 3/44,46; H01Q 15/0086,08; and H01Q 19/06,08,13,132,18,19.
The inventions are independent or distinct, each from the other because:
Inventions I/III and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of invention of group II can be practiced with another materially different product such as with an antenna not including a beam transformation structure as, required by the invention of group I, and in a wireless device not including a first and second device, as required by the invention of group II.
Inventions III and I are related as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require at least a beam transformation structure.  The subcombination has separate utility such as by itself and without the first and second device as required by the combination.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes/groups/subgroups or electronic resources, or employing different search strategies or search queries).  For example, in the instant case, inventions I-III would require searching a high number of different subgroups (See pg. 2).  In addition, the differing features between inventions I-III are substantial enough that a separate search strategy and analysis of the claimed invention would need to be employed due to the vastly different limitations recited in the corresponding claims of each invention, and a determination of allowability of one invention would not necessarily lead to a determination of allowability of the other invention(s). For these reasons there would be a serious search and examination burden if restriction were not required.
During a telephone conversation with Kien Le on June 9, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 11, 2021 and July 23, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ruopeng et al. (CN 102904043) in view of Hao et al. (CN 106450765).
Claim 1: Ruopeng discloses an antenna (drawing 2), comprising: a feed (2); a metasurface array (30); and a beam transformation structure (40), wherein the  metasurface array comprises a plurality of metasurface array units, the feed is configured to generate or receive a radio frequency signal, and the beam transformation structure is configured to emit the radio frequency signal generated from the feed and then transmitted through the liquid crystal metasurface array, or receive the radio frequency signal and then direct the radio frequency signal through the liquid crystal metasurface array to the feed (Abstract).
Ruopeng fails to disclose a liquid crystal metasurface array; a liquid crystal bias control circuit; wherein the liquid crystal metasurface array comprises a plurality of liquid crystal metasurface array units; and the liquid crystal bias control circuit is configured to: determine a to-be-adjusted beam angle, and load a voltage bias value on each liquid crystal metasurface array unit in the liquid crystal metasurface array based on the beam angle, the liquid crystal metasurface array is configured to: transmit the radio frequency signal, and generate a lateral offset of a feed phase center based on the voltage bias value.  However, Hao, in drawing 1, discloses a liquid crystal metasurface array (1); a liquid crystal bias control circuit (5); wherein the liquid crystal metasurface array comprises a plurality of liquid crystal metasurface array units (4); and the liquid crystal bias control circuit is configured to: determine a to-be-adjusted beam angle, and load a voltage bias value on each liquid crystal metasurface array unit in the liquid crystal metasurface array based on the beam angle, the liquid crystal metasurface array is configured to: transmit the radio frequency signal, and generate a lateral offset of a feed phase center based on the voltage bias value (Abstract).  It would have been obvious to one of ordinary skill in the art to have replaced the metasurface array of Ruopeng with the liquid crystal metasurface array of Hao; the motivation would have been to enable dynamic beam steering.
Claim 2: The modified invention of Ruopeng discloses wherein the liquid crystal bias control circuit is configured to change, based on the loaded voltage bias value, a transmission phase generated when the radio frequency signal is transmitted through each liquid crystal metasurface array unit in the liquid crystal metasurface array (Hao, fig. 1; Abstract).
Claim 3: The modified invention of Ruopeng discloses wherein the liquid crystal bias control circuit is configured to, for changing the transmission phase, change a dielectric constant of each liquid crystal metasurface array unit in the liquid crystal metasurface array based on the loaded voltage bias value (Hao, fig. 1; Abstract). 
Claim 4: The modified invention of Ruopeng discloses wherein the liquid crystal bias control circuit is further configured to determine the lateral offset of the feed phase center based on the to-be-adjusted beam angle (The control circuit would inherently perform this function since when the beam is steered the phase center would offset according to the beam angle).
Claim 5: Ruopeng fails to disclose wherein the beam transformation structure comprises a primary reflector and a secondary reflector, the feed and the liquid crystal metasurface array are located between the primary reflector and the secondary reflector, and the liquid crystal metasurface array is located between the feed and the secondary reflector.  Official notice is taken that the arrangement of a feed, a primary reflector and a secondary reflector was well-known to the person of skill, commonly known as a Cassegrain reflector arrangement.  It would have been obvious to one of ordinary skill in the art to have substituted the reflector of Ruopeng with the well-known Cassegrain reflector in order to have focused the beam. 
Claim 6: Ruopeng fails to disclose wherein the beam transformation structure comprises a lens, and the liquid crystal metasurface array is located between the feed and the lens. Official notice is taken that antenna lenses were well-known to the person of skill.  It would have been obvious to one of ordinary skill in the art to have substituted the reflector of Ruopeng with a well-known lens in order to have focused the beam.
Claim 7: The modified invention of Ruopeng discloses wherein the beam transformation structure comprises a reflector (Ruopeng, fig. 1), and the liquid crystal metasurface array is located between the feed and the reflector (Ruopeng, fig. 1).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845